Citation Nr: 1400057	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-18 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, with peripheral neuropathy of the upper and lower extremities, carotid endarectomy, and peripheral vascular disease.

2.  Entitlement to disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to March 1966 and from May 1966 to April 1971.  His decorations include the Combat Action Ribbon and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Hartford, Connecticut, that denied the above claims. 

In September 2010, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the September 2010 hearing, the Decision Review Officer clarified the issues on appeal and inquired as to the severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an October 2013 Appellant's Brief has been submitted on behalf of the Veteran by his representative.  The Virtual VA paperless claims file also includes VA outpatient treatment records dated October 2010 to April 2012.  This evidence has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 
The Board notes that following the issuance of the most recent Supplemental Statement of the Case dated in March 2012, in January 2013, the RO received additional service personnel records and post-service medical records in support of the Veteran's claims.  In the October 2013 Appellant's Brief, the Veteran's representative waived initial consideration of this evidence by the agency of original jurisdiction.  As such, the Board may review this evidence in the first instance in adjudicating the Veteran's claims.

The issues of entitlement to an increased disability rating for PTSD and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's diabetes mellitus requires the use of an oral hypoglycemic agent and a restricted diet; regulation of activities has not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, with peripheral neuropathy of the upper and lower extremities, carotid endarectomy, and peripheral vascular disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated June 2009 and April 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Service connection for diabetes mellitus with peripheral neuropathy of the upper 
and lower extremities, carotid endarectomy, and peripheral vascular disease, was granted by rating action dated in November 2006, at which time an initial 20 percent disability rating was assigned, effective May 31, 2006, the date of the Veteran's claim.  The 20 percent disability rating included consideration of the secondary manifestations of the diabetes mellitus as such were deemed to be noncompensable.  The Veteran did not express disagreement with the assigned initial disability rating, and there is no evidence received within one year which relates to the service-connected diabetes mellitus.  

In May 2009, the Veteran submitted a claim for an increased disability rating for the service-connected diabetes mellitus.  In November 2009, the RO continued the 20 percent disability rating for the service-connected diabetes mellitus.  Thus, the November 2009 rating action is the proper rating action on appeal.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran's service-connected diabetes mellitus is rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  This diagnostic code provides that a 20 percent disability rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent disability rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Diabetes mellitus requiring insulin, restricted diet and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated warrants a 60 percent disability rating.  A 100 percent disability rating is applicable for diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

Compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent disability rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

The Veteran asserts that his service-connected diabetes mellitus has been more disabling than rated.  The Board notes that service connection has been established separately for erectile dysfunction, and the Veteran has been awarded special monthly compensation for the loss of use of a creative organ, each as secondary to the service-connected diabetes mellitus.  As the ratings for those disabilities are not on appeal, consideration of any signs or symptoms associated with those disabilities will not be considered as part of the current appeal.

A review of the Veteran's VA and private outpatient treatment records shows that his diabetes mellitus has been managed through the use of a restricted diet and oral hypoglycemic agents.  There is no indication that the Veteran takes insulin or has been prescribed restriction of activities.

A VA examination report dated in August 2009 shows that the examiner noted a history of diabetes since approximately 2003.  The Veteran diabetes was said to be managed by restricted diet and oral hypoglycemic agents.  There was no indication that he had taken insulin or had been given a restriction of activities.  There were no noted hypoglycemic episodes or incidences of ketoacidosis, nor were there any resulting hospitalizations due to such.  There was no diabetic retinopathy.  The Veteran reported occasional numbness of the hands when sleeping, which would resolve with movement.  There were no related genitourinary or gastrointestinal problems, other than the separately rated erectile dysfunction.  There were no diabetic dermopathy or rashes.  The diagnosis was adult onset diabetes mellitus and treatment with oral agents.  High blood pressure and coronary artery disease were said to be not likely related to the diabetes mellitus.  There were subjective complaints of neuropathy with unremarkable examination.  There was no evidence of nephropathy, diabetic retinopathy, gastroparesis, or skin changes.  The examiner added that the Veteran had mild to moderate functional impairment as a result of subjective complaints.  The diabetes was said to affect his ability to be gainfully employed in the food service industry because of fatigue and lack of endurance.

A VA examination report dated in December 2011 shows that the Veteran history of diabetes mellitus since 2003 was indicated.  His diabetes was said to be treated with restricted diet and oral hypoglycemic agents.  There was no indication that the Veteran had taken insulin or been given a restriction of activities.  He would visit his diabetic care provider less than two times per month.  There were no noted hypoglycemic episodes or incidences of ketoacidosis, nor were there any resulting hospitalizations due to such.  There was no progressive unintentional loss of weight or strength attributable to the diabetes mellitus.  There was no evidence of recognized complications of diabetes mellitus, to include peripheral neuropathy, nephropathy or renal dysfunction, or retinopathy.  The examiner also indicated that there was no evidence of a cardiac condition, hypertension, peripheral vascular disease, stroke, skin condition, or eye condition that was a complication of the diabetes mellitus.  He did have related erectile dysfunction for which he has been separately rated.  There was no other genitourinary complication indicated.  While it was noted that the Veteran reported mild numbness and paresthesias or dysesthesias of the lower extremities, diabetic sensory-motor peripheral nerves examination was within normal limits.  Evaluation of the lower extremity nerves, to include the sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal, and posterior tibial nerves, was normal.  The peripheral nerves symptoms were said to not impact his ability to work.

Here, the evidence is clear the Veteran's diabetes mellitus, currently rated as 20 percent disabling, requires the use of an oral hypoglycemic agent and a restricted diet.  To be entitled to a higher disability rating, however, there must be, among other things, medical evidence showing that occupational and recreational activities have been restricted.  See Camacho, 21 Vet. App. at 363 -64; 38 C.F.R. § 4.119, Diagnostic Code 7913.  That evidence is lacking in this case.  None of the VA examiners has noted a regulation of activities.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the requirement for insulin or a restriction of activities, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for the diabetes mellitus.

As for the Veteran's erectile dysfunction, as noted above, this complication has been separately rated, and the Veteran is in receipt of special monthly compensation in accordance with 38 U.S.C.A. § 1114(k) for loss of use of a creative organ. 

As for the Veteran's subjective reports of numbness or paresthesias of the extremities, in August 2009, diabetic neuropathy evaluation was unremarkable, and in December 2011, diabetic sensory-motor peripheral nerves examination was within normal limits.  Moreover, the VA examiner in December 2011 concluded that the Veteran did not have a cardiac condition, hypertension, peripheral vascular disease, stroke, skin condition, or eye condition that was a complication of the diabetes mellitus.  As such, there is no indication that a separate compensable disability rating is warranted for any such secondary manifestations under the schedular criteria.  38 C.F.R. § 4.115b (2013). 

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

In finding that a higher disability rating is not warranted for the Veteran's service-connected diabetes mellitus, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting higher ratings for the Veteran's disability during any 
applicable time period over the course of this appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2013).

Extra-schedular Consideration

Finally, the Board finds that the Veteran's diabetes mellitus does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's diabetes mellitus is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, the evidence reflects that the manifestations required for a higher disability rating, namely the requirement for insulin and a restriction of activities, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's diabetes mellitus type II.  Therefore, the Veteran's current disability rating appropriately contemplates the scope of his complaints.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

ORDER

A disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, is denied. 


REMAND

Unfortunately, a remand is required in this case as to the issues of entitlement to an increased disability rating for PTSD and to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

A VA examination report dated in September 2009 shows that the examiner indicated that the Veteran had two distinct psychiatric manifestations, PTSD and depressive disorder, with distinct and different symptoms.  While the examiner found that the Veteran's PTSD symptoms were mild, he found that his depressive symptoms had a more pronounced effect on his functioning.  Although service connection has been established for PTSD, the examiner opined that it was not clear if the depressive disorder was also related to service.  The examiner provided no further rationale as to why it was not clear or unable to be determined.

A VA examination report dated in January 2012 shows that the examiner again noted that the Veteran had two distinct psychiatric manifestations, PTSD and depressive disorder, with distinct and different symptoms.  While the examiner again found that the Veteran's PTSD symptoms were mild, he found that the Veteran's depressive symptoms had a more pronounced effect on his functioning.  No discussion was provided as to whether the depressive symptoms were related to active service.

The Board is precluded from differentiating between symptomatology attributable to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140  (1996).  Thus, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected PTSD, with the VA examiner identifying what symptomatology is related to the service-connected PTSD and what is related to any non-service-connected psychiatric disorder.  The Board notes that where it is not medically possible to distinguish the PTSD symptomatology from any non-service-connected disorder, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected disability.  See Mittleider, 11 Vet. App. at 182.

As to the issue of entitlement to a TDIU, the claim being remanded herein is inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of an increased disability rating for the service-connected PTSD must be addressed by the agency of original jurisdiction before the Board renders a decision on the TDIU claim.  Following the above development, the Board finds that it would be of great assistance to supplement the record by ordering a medical examination so as to determine whether the Veteran's service-connected disabilities, considered either alone or together, render him unable to secure or follow a substantially gainful occupation.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request the Veteran to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed any appropriate releases, the identified records shall be obtained and associated with the claims file.  All attempts to procure records must be documented.  If records identified by the Veteran cannot be obtained, a notation to that effect shall be included in the Veteran's claims file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC shall schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his PTSD. The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination, and the examiner must indicate that the claims file was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.  

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD.

The findings of the examiner shall address the extent of social and occupational impairment attributable to the Veteran's PTSD, to include an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD.  The examiner shall assign a GAF score and explain the basis for this finding.

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion regarding whether it is at least as likely as not that any diagnosed depressive disorder is related to the Veteran's period of active service, or to any incident therein. 

The examiner is notified that in assessing the degree of disability, where manifestations of the service-connected PTSD cannot be separated from the manifestations of a non-service-connected disability, all manifestations must be attributed to the service-connected PTSD.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a complete rationale for each opinion given.
3.  Thereafter, the RO/AMC shall schedule the Veteran for an appropriate VA examination to determine whether his service-connected disabilities, either alone or together, render him unable to secure or follow a substantially gainful occupation.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination, and the examiner should indicate that the claims file was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.  

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered either alone or together, to specifically include the medications required to treat each, render him unable to secure or follow a substantially gainful occupation.

The examiner must consider the Veteran's work history, level of education, and service-connected disabilities, but not his age or any non-service-connected disability. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a complete rationale for each opinion given.
4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


